DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34, 39, 41-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrose (US 4,267,684).

31: Ambrose teaches a shipping package (package shown in Figures 4-6) capable of shipping one or more unclaimed articles, comprising: 
a. a flexible inner sheet (flexible inner sheet 104) having a first surface and a second surface, an inner sheet first portion and an inner sheet second portion (see surfaces in Mock-up 
b. a flexible outer sheet (flexible outer sheet 105) having an outer sheet first portion, and an outer sheet second portion (see outer sheet first and second portions in Mock-up Figure 4A below), at least a portion of the outer sheet first portion being joined to a first surface of the inner sheet first portion (at the left end of Figure 4) to form one or more first primary expansion chambers therebetween (primary chamber, see Mock-up Figure 4A below), and 
at least a part of the outer sheet second portion being joined to a first surface of the inner sheet second portion to form one or more second primary expansion chambers therebetween (see the joining on the right side of Figure 4, forming the second primary chamber between 105 and 106); at least a first portion of a second surface of the inner sheet first portion disposed in face-to-face relationship with and joined to a second portion of a second surface of the second portion of the inner sheet forming an article reservoir therebetween (see the joining at both left side forming the reservoir in the middle, see Mock-up Figure 4A); 
c. a secondary outer sheet (secondary outer sheet 106) joined to at least a portion of the outer sheet forming one or more secondary expansion chambers (joined at left and right side of Figure 4, to form a secondary expansion chamber, between 105 and 106, Figure 4); 
d. an expansion port in fluid connection with the one or more first primary expansion chambers (port 107, in fluid connection with primary chamber) and/or secondary expansion chambers through which an unclaimed expansion material can be introduced into the one or more expansion chambers; 

f. an article retrieval feature that is a mechanical closure, lid, or closure flap (closure flap which could be sealed (col. 3, ll. 37-55)) that allows a user to open the package and retrieve the one or more articles from the article reservoir (when a user open the right sealed end, the contents within are capable of being retrieved).

    PNG
    media_image1.png
    460
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    763
    media_image2.png
    Greyscale

32: Ambrose teaches the claimed invention as discussed above for Claim 31 and Ambrose further teaches that at least a portion of the package adjacent the closeable opening includes one or more of the following to allow for easier opening of the closeable opening: embossments, a fold, a crease, lubrication, a stiffening member, a shrinking member, an anti-static material, a biased material, texture (the material of the package itself would have some form of texture), an added material, and crystallization

33-34: Ambrose teaches the claimed invention as discussed above for Claim 31 and Ambrose further teaches that an indicator adjacent the closeable opening or the expansion port and the indicator is a color, a texture, an additional material, indicia or a combination thereof (the material of the package itself would have some form of texture).

39: Ambrose teaches the claimed invention as discussed above for Claim 31 and Ambrose further teaches that inner sheet and the outer sheet are joined adjacent the closeable opening (see Mock-up figure 4B where the right side of Figure 4B joins the inner and outer sheet).

41: Ambrose teaches the claimed invention as discussed above for Claim 31 and Ambrose further teaches that an expand-on- demand expansion material into one or more of the expansion chambers (material 111, which is water or other liquid, Figures 5-6).

42: Ambrose teaches the claimed invention as discussed above for Claim 31 and Ambrose further teaches expanding one or more of the expansion chambers (via material 111, in Figures 5-6).

43: Ambrose teaches the claimed invention as discussed above for Claim 42 and Ambrose further teaches that the one or more expansion chambers that is expanded is disposed adjacent the closeable opening (see the expanded chambers adjacent the right side of Figures 5-6).

44: Ambrose teaches the claimed invention as discussed above for Claim 41 and Ambrose further teaches that the closeable opening is located on a same side (right side of Figure 4) of the package as the expansion port.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No.16/515,331, claims 1-2, 4, 6-7, 9-25, 27, 29-32 of copending Application No.16/516,173, and claims 1-20 of copending Application No. 17/190,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to an expandable shipping package having a flexible inner and outer sheet with a primary and secondary expandable chambers there in between. Furthermore the packages have an expansion port and a closeable opening with an article retrieval feature and a flexible secondary outer sheet.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735